Order entered September 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00859-CV

                  KIRKSTALL ROAD ENTERPRISES, INC., Appellant

                                             V.

                                ARKING JONES, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01794

                                         ORDER
       We GRANT appellant’s unopposed motion for extension of time to file brief and

ORDER the brief be filed no later than October 12, 2016.


                                                    /s/    CRAIG STODDART
                                                           JUSTICE